Gilbert, J.
1. Where counsel acknowledges service upon a bill of exceptions, such acknowledgment shall be held to be a complete waiver of all defects in the service which the counsel signing it is legally competent to waive, unless counsel in the entry of acknowledgment distinctly and specifically states that it is not to be construed as waiving some particular defect then pointed out by him. Acts 1911, p. 150, sec. 4. The ruling in Inman v. Estes, 104 Ga. 645 (30 S. E. 800), is superseded by the act just cited. The motion to dismiss the bill of exceptions is therefore overruled.
2. The allegations in the petition are sufficient to set out a continuing trespass; and therefore the court'erred in sustaining the general demurrer. Martin v. Pattillo, 126 Ga. 436 (55 S. E. 240).

Judgment reversed.


All the Justices concur.